Citation Nr: 1451756	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-15 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement of service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Steven Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to April 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 


FINDINGS OF FACT

1.  In an unappealed April 2005 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a low back disability, and no material evidence pertinent to this claim was received by VA within one year from the date that the RO mailed notice of the decision to the Veteran.  

2.  The evidence received since the April 2005 decision is cumulative or redundant of evidence then of record, does not relate to an unestablished fact necessary to substantiate a claim of service connection for a low back disability and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2005 rating decision, in which the RO disallowed service connection for low back disability, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2014).

2.  The criteria for reopening a claim of entitlement to service connection for low back pain have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In the context of claims to reopen previously and finally denied claims, the notice must also explain what evidence and information is necessary to reopen the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in November 2011.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, all identified relevant records have been associated with the claims file.  These include the Veteran's service treatment records, private treatment records, Social Security Administration (SSA) records, and VA treatment records.  

In general, the duty to assist includes providing an examination and obtaining a medical opinion, as appropriate, if certain elements are met.  See 38 U.S.C.A. § 5103(d); 38 C.F.R. § 3.159(c) (4); Mclendon v. Nicholson, 20 Vet. App. 79 (2006).  However, those duties apply to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c) (4) (iii).  In other words, if the claim is not reopened VA has no duty to provide an examination or obtain a medical opinion.  Here, the Board determines that new and material evidence has not been submitted to reopen the claim.  Hence, VA has no duty to provide an examination or obtain a medical opinion.


II. New and Material Evidence Necessary to Reopen Claim

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The current claim of entitlement to service connection for low back disability was received by the RO in November 2011.  VA previously received a claim of entitlement to service connection for a low back disability in November 2004.  Of record is a March 2005 compensation and pension examination and opinion that the Veteran's lower back disability was less likely than not caused by a service-incurred incident.  The examiner cited the lack of nexus evidence or evidence pointing to an in-service injury or disease that caused the Veteran's low back disability.  Taking this opinion as well as other relevant evidence into consideration, the RO denied the claim in an April 2005 rating decision.  That same month, the RO mailed to the Veteran notice of that decision and of the Veteran's procedural and appellate rights (in an enclosed VA Form 4107).  

Following notification of a decision by the RO, the claimant can initiate an appeal by filing a notice of disagreement (NOD) with the RO.  38 U.S.C.A. § 7105(a) (West 2002).  The NOD shall be filed within one year of the mailing of notice of the initial review or determination.  38 U.S.C.A. § 7105(b) (1) (West 2002).  If no NOD is filed within that year, the RO's determination becomes final and the claim will not thereafter be reopened or allowed, except as otherwise may be provided by regulations not inconsistent with Title 38 of the United States Code.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2014).  

Under 38 C.F.R. § 3.156(b) , "new and material" evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 
The U.S. Court of Appeals for Veterans Claims (Veterans Court) has interpreted 38 C.F.R. § 3.156(b), as preventing an unappealed RO decision from becoming final if new and material evidence is received within one year of notice of the decision and is not addressed.  Young v. Shinseki, 22 Vet. App. 461, 469 (2009).  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a). Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  Id. 

In this case, no document that could be construed as a notice of disagreement with the April 2005 denial of service connection for a low back disability was received at the RO within one year of the mailing of the decision.  Further, VA did not receive any evidence, new or material, from the Veteran regarding his low back disability within the year following the 2005 rating decision.  Therefore, 38 C.F.R. § 3.156(b) does not operate to prevent April 2005 decision from becoming final. VA received no communication from the Veteran regarding the April 2005 decision regarding this issue of service connection for a low back disability within the year of the mailing of notice of the decision.  Therefore, the decision became final.  See U.S.C.A. § 7105(c).  

Once a claim for service connection for a disability has been denied, and such decision becomes final, it generally cannot be reopened.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to the law of not reopening a claim that has been the subject of a final RO decision, is that if new and material evidence is added to the record, VA shall reopen and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a) (2014).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim. Id.  

In the instant case, the unestablished facts necessary to substantiate a claim of entitlement to service connection for low back disability are incurrence of a low back disease or injury during service and a nexus between that disability and service.  Thus, for evidence to be material it must relate to at least one of these facts.  

Evidence added to the record following the RO's April 2005 decision is either redundant or cumulative of evidence already of record or, if it is new, does not relate to an unestablished fact necessary to substantiate a claim of entitlement to service connection for low back disability.  There are private medical records that document treatment in 2011 for the lumbosacral and cervical portions of the Veteran's spine.  Specifically, the records show that the Veteran received epidural steroid injections to treat his degenerative disc disease of the lumbosacral spine as early as January 2011, but possibly earlier.  This evidence tends to show that the Veteran suffers from degenerative disc disease and receives treatment for this disability.  

The Veteran's claims file also contains VA treatment records from after 2005 and SSA treatment records.  While these records show current treatment for the Veteran's low back disability, there is nothing that shows a nexus to a disease or injury of the low back in service or shows that a low back injury ever occurred in service.

These records, while new, are not material in that they are cumulative of prior records, which reflect the Veteran has a low back disability and continues to receive treatment for it.  They do not offer any probative evidence showing that his current back disability is due to or otherwise related to service.  Therefore, additional evidence tending to reiterate that the Veteran has a back disability adds nothing of substance to the claim, especially in terms of relating this disability to his military service.   

As there has been no new and material evidence added to the record since the April 2005 decision, the Board concludes that the claim of entitlement to service connection may not be reopened.  The appeal is therefore denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014).  


ORDER

New and material evidence not having been added to the record, the claim of entitlement to service connection for a low back disability is not reopened; the appeal is denied.  




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


